 


109 HR 2663 IH: To provide a grant program to support the establishment and operation of Teachers Professional Development Institutes.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2663 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Ms. DeLauro (for herself, Mr. Larson of Connecticut, Mr. Simmons, Mrs. Johnson of Connecticut, and Mr. Shays) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide a grant program to support the establishment and operation of Teachers Professional Development Institutes. 
 
 
1.Teachers professional development institutesTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end the following:

CTeachers professional development institutes
241.Short titleThis part may be cited as the Teachers Professional Development Institutes Act.
242.Findings and purpose
(a)FindingsCongress makes the following findings:
(1)Ongoing, subject-specific teacher professional development is essential to improved student learning.
(2)The No Child Left Behind Act of 2001 calls for a highly qualified teacher in every core-subject classroom; attaining this goal will require innovative and effective approaches to improving the quality of teaching.
(3)The Teachers Institute Model is an innovative and proven approach that encourages collaboration between urban school teachers and university faculty. The model focuses on teachers’ continuing academic preparation and on the personal and collaborative application of their studies in their classrooms, schools, and districts.
(4)The Teachers Institute Model has a proven record, as demonstrated by the success of a 3-year national demonstration pilot project (referred to in this part as the National Demonstration Project) in several United States cities.
(b)PurposeThe purpose of this part is to provide Federal assistance to support the establishment and operation of Teachers Professional Development Institutes for local educational agencies that serve significant low-income populations in States throughout the Nation—
(1)to improve student learning; and
(2)to enhance the quality of teaching by strengthening the subject matter mastery and pedagogical skills of current teachers through continuing teacher preparation.
243.DefinitionsIn this part:
(1)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act) applicable to a family of the size involved.
(2)Significant low-income populationThe term significant low-income population means a student population of which not less than 25 percent are from families with incomes below the poverty line.
(3)StateThe term State means each of the several States of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
(4)Teachers Professional Development InstituteThe term Teachers Professional Development Institute means a partnership or joint venture between or among 1 or more institutions of higher education, and 1 or more local educational agencies serving a significant low-income population, which partnership or joint venture—
(A)is entered into for the purpose of improving the quality of teaching and learning through collaborative seminars designed to enhance both the subject matter and the pedagogical resources of the seminar participants; and
(B)works in collaboration to determine the direction and content of the collaborative seminars.
244.Grant authority
(a)In generalThe Secretary is authorized—
(1)to award grants to Teachers Professional Development Institutes to encourage the establishment and operation of Teachers Professional Development Institutes; and
(2)to provide technical assistance, either directly or through existing Teachers Professional Development Institutes, to assist local educational agencies and institutions of higher education in preparing to establish and in operating Teachers Professional Development Institutes.
(b)Selection criteriaIn selecting a Teachers Professional Development Institute for a grant under this part, the Secretary shall consider—
(1)the extent to which the proposed Teachers Professional Development Institute will serve a community with a significant low-income population;
(2)the extent to which the proposed Teachers Professional Development Institute will follow the Understandings and Necessary Procedures that have been developed following the National Demonstration Project;
(3)the extent to which the local educational agency participating in the proposed Teachers Professional Development Institute has a high percentage of teachers who are unprepared or under prepared to teach the core academic subjects the teachers are assigned to teach; and
(4)the extent to which the proposed Teachers Professional Development Institute will receive a level of support from the community and other sources that will ensure the requisite long-term commitment for the success of a Teachers Professional Development Institute.
(c)Consultation
(1)In generalIn evaluating applications under subsection (b), the Secretary may request the advice and assistance of existing Teachers Professional Development Institutes.
(2)State agenciesIf the Secretary receives 2 or more applications for new Teachers Professional Development Institutes that propose serving the same State, the Secretary shall consult with the State educational agency regarding the applications.
(d)Fiscal agentFor the purpose of this part, an institution of higher education participating in a Teachers Professional Development Institute shall serve as the fiscal agent for the receipt of grant funds under this part.
(e)LimitationsA grant under this part—
(1)shall be awarded for a period not to exceed 5 years; and
(2)shall not exceed 50 percent of the total costs of the eligible activities, as determined by the Secretary.
245.Eligible activities
(a)In generalA Teachers Professional Development Institute that receives a grant under this part may use the grant funds—
(1)for the planning and development of applications for the establishment of Teachers Professional Development Institutes;
(2)to provide assistance to existing Teachers Professional Development Institutes established during the National Demonstration Project to enable the Teachers Professional Development Institutes—
(A)to further develop existing Teachers Professional Development Institutes; or
(B)to support the planning and development of applications for new Teachers Professional Development Institutes;
(3)for the salary and necessary expenses of a full-time director to plan and manage such Teachers Professional Development Institute and to act as liaison between the participating local educational agency and institution of higher education;
(4)to provide suitable office space, staff, equipment, and supplies, and to pay other operating expenses for the development and maintenance of Teachers Professional Development Institutes;
(5)to provide stipends for teachers participating in collaborative seminars in the sciences and humanities, and to provide remuneration for those members of the higher education faculty who lead the seminars; and
(6)to provide for the dissemination through print and electronic means of curriculum units prepared in conjunction with Teachers Professional Development Institutes seminars.
(b)Technical assistanceThe Secretary may use not more than 50 percent of the funds appropriated to carry out this part to provide technical assistance to facilitate the establishment and operation of Teachers Professional Development Institutes. For the purpose of this subsection, the Secretary may contract with existing Teachers Professional Development Institutes to provide all or a part of the technical assistance under this subsection.
246.Application, approval, and agreement
(a)In generalTo receive a grant under this part, a Teachers Professional Development Institute shall submit an application to the Secretary that—
(1)meets the requirement of this part and any regulations under this part;
(2)includes a description of how the Teachers Professional Development Institute intends to use funds provided under the grant;
(3)includes such information as the Secretary may require to apply the criteria described in section 244(b);
(4)includes measurable objectives for the use of the funds provided under the grant; and
(5)contains such other information and assurances as the Secretary may require.
(b)ApprovalThe Secretary shall—
(1)promptly evaluate an application received for a grant under this part; and
(2)notify the applicant within 90 days of the receipt of a completed application of the Secretary’s approval or disapproval of the application.
(c)AgreementUpon approval of an application, the Secretary and the Teachers Professional Development Institute shall enter into a comprehensive agreement covering the entire period of the grant.
247.Reports and evaluations
(a)ReportEach Teachers Professional Development Institute receiving a grant under this part shall report annually on the progress of the Teachers Professional Development Institute in achieving the purpose of this part and the purposes of the grant.
(b)Evaluation and dissemination
(1)EvaluationThe Secretary shall evaluate the activities funded under this part and submit an annual report regarding the activities to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives.
(2)DisseminationThe Secretary shall broadly disseminate successful practices developed by Teachers Professional Development Institutes.
(c)RevocationIf the Secretary determines that a Teachers Professional Development Institute is not making substantial progress in achieving the purpose of this part and the purposes of the grant by the end of the second year of the grant under this part, the Secretary may take appropriate action, including revocation of further payments under the grant, to ensure that the funds available under this part are used in the most effective manner.
248.Authorization of appropriationsThere are authorized to be appropriated to carry out this part—
(1)$4,000,000 for fiscal year 2006;
(2)$5,000,000 for fiscal year 2007;
(3)$6,000,000 for fiscal year 2008;
(4)$7,000,000 for fiscal year 2009; and
(5)$8,000,000 for fiscal year 2010.. 
 
